Dolliver, J.
Plaintiffs brought this action against the Department of Social and Health Services alleging negligent administration of its foster home program. Shortly after the action was filed, plaintiffs moved to waive the cost bond required by RCW 4.92.010. The motion was denied. Plaintiffs appealed in forma pauperis. We accepted certification on the question of whether RCW 4.92.010, which requires persons suing the state to file a surety bond for indemnification of the state's costs, violates the constitutional guaranties of equal protection.
Plaintiffs rely on Hunter v. North Mason High School & School Dist. 403, 85 Wn.2d 810, 539 P.2d 845 (1975). In that case, we held RCW 4.96.020, which required that claims against certain political subdivisions for damages arising out of tortious conduct be filed within 120 days from the date of the claim, violated the equal protection clause of the Fourteenth Amendment. Referring to the unequivocal waiver of sovereign immunity (RCW 4.92.090), we held:
Any policy of placing roadblocks in the way of potential claimants against the state having been abandoned, we cannot uphold nonclaim statutes simply because they serve to protect the public treasury. Absent that justification, there is no basis, substantial or even rational, on which their discrimination between governmental plaintiffs and others can be supported. They thus cannot stand under the equal protection clause of the Fourteenth Amendment or Const, art. 1, § 12. We follow a growing number of courts in holding that the arbitrary burden placed on state claimants by this type of statute cannot withstand constitutional scrutiny.
(Footnotes and citations omitted.) Hunter, at 818-19. See also Jenkins v. State, 85 Wn.2d 883, 540 P.2d 1363 (1975), in which we invalidated the nonclaim statute for actions against the state.
Plaintiffs argue the cost bond requirement of RCW 4.92.010 is the same sort of nonclaim provision we struck down in Hunter and, therefore, must be held equally violative of the Fourteenth Amendment and Const, art. 1, § 12.
*809We agree. The analysis and reasoning in Hunter as it applied to RCW 4.96.020 applies with equal force to RCW 4.92.010. Since our views expressed in Hunter are dispositive, we need not repeat them here.
The requirement for the cost bond in RCW 4.92.010 is held to be violative of the equal protection provisions of the state and federal constitutions. The case is remanded to the trial court for further action not inconsistent with this opinion.
Utter, C.J., and Stafford and Horowitz, JJ., concur.